Citation Nr: 0607680	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  03-13 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia




THE ISSUE

Entitlement to a rating in excess of 40 percent for the 
service-connected low back disability.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans






ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1987 to 
November 1990.  

This case first came to the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 RO decision that 
granted an increased rating of 20 percent for the service-
connected low back disability.  

In November 2004, the Board remanded the veteran's case for 
additional development.  

Pursuant to that development, in an August 2005 rating 
decision, the RO assigned an increased rating of 40 percent, 
effective beginning on September 1, 2004.  

It is noted that the veteran's accredited representative has, 
again, raised the issue of a total rating based on individual 
unemployability, due to service-connected disability (TDIU).  

This issue was referred back to the RO for the appropriate 
action; however, it does not appear that any action has taken 
place.  As such, this matter is referred to the RO for 
appropriate action.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

In this case, the veteran seeks a rating in excess of 40 
percent for service-connected residuals of a low back injury.  

In an October 2002 RO decision, the veteran's service-
connected low back disability was rated was rated 20 percent 
disabling, effective from January 10, 2002 (date of increased 
rating claim), under the provisions of 38 C.F.R. §§ 4.20, 
4.71a, Diagnostic Code 5292 for limitation of motion of the 
lumbar spine.  

The veteran appealed the October 2002 RO decision and the 
veteran's service-connected low back disability was later 
granted an increased rating of 40 percent, effective on 
September 1, 2004 (date disability level showed increase), 
under the provisions of Diagnostic Code 5236 for sacroiliac 
injury and weakness.  

The Board notes that the RO has been given notice of the law 
and amended regulations pertinent to a claim for an increased 
rating for a spine disability in the March 2003 Statement of 
the Case and the September 2005 Supplemental Statement of the 
Case.  

Pursuant to the Board's November 2004 remand, the veteran 
underwent VA examination in June 2005 in order to assess 
whether his service-connected disability involved any 
neurological impairment.  

However, the examiner did not provide adequate orthopedic 
findings on which to determine whether an increased rating 
was warranted.  As indicated by the veteran's accredited 
representative, the examination report lacks range of motion 
findings and other factual findings in order to fully 
evaluate the disability.  Unfortunately, the Board finds that 
additional development is necessary in order to fairly decide 
the veteran's claim.  

The RO must schedule another VA orthopedic examination to 
fully evaluate the severity of the service-connected low back 
disability.  The examiner must describe all symptoms and 
manifestations of the veteran's low back disability including 
accurate range of motion measurements.  

The examiner in this regard should identify any objective 
evidence of pain or functional loss due to pain associated 
with the service-connected disability.  The examiner should 
be requested to provide an opinion as to the extent that low 
back pain limits the veteran's functional ability.  The RO 
should provide the examiner with the June 2005 VA 
neurological examination report for review.  

The examiner should also be requested to determine whether, 
and to what extent, the low back exhibits weakened movement, 
excess fatigability, or incoordination.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO must schedule a VA orthopedic 
examination to assess the severity of the 
veteran's low back disability.  The 
examiner must describe all symptoms and 
manifestations of the veteran's low back 
disability including accurate range of 
motion measurements.  The examiner should 
identify any objective evidence of pain 
or functional loss due to pain associated 
with the service-connected disability.  

The examiner should be requested to 
provide an opinion as to the extent that 
low back pain limits the veteran's 
functional ability.  The examiner should 
also be requested to determine whether, 
and to what extent, the low back exhibits 
weakened movement, excess fatigability, 
or incoordination.  A rationale for all 
conclusions must be provided.  The claims 
folder, including all existing service 
medical records and the June 2005 VA 
neurology examination report, must be 
made available to the examiner for review 
in conjunction with the examination.  

The examiner also should identify any 
related neurological deficit and describe 
the degree of impairment.  The examiner 
is further requested to provide an 
opinion as to how the veteran's service-
connected residuals of low back injury 
affects the veteran's employability.  

In the report, the examiner must indicate 
whether the claims file was reviewed and 
identify the records on which he or she 
relied.  

2.  The RO should inform the veteran that 
failure to report for the scheduled 
examination might have adverse 
consequences in the adjudication of his 
claim.  38 C.F.R. § 3.655 (2005).  

3.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examination and opinion are in 
complete compliance with the directives 
of this remand and, if they are not, the 
RO should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  Thereafter, the RO should 
readjudicate the issue on appeal, to 
include consideration of all evidence of 
record as well as the revised schedular 
criteria for evaluating disabilities of 
the spine that became effective September 
26, 2003.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
Supplemental Statement of the Case, which 
reflects consideration of all additional 
evidence, and the opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for further appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  




 
 
 
 

